Name: 75/159/EEC: Commission Decision of 25 February 1975 on the reform of agricultural structures in the Federal Republic of Germany in implementation of Title I of Directive No 72/161/EEC (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  economic policy;  agricultural policy;  social framework;  agricultural structures and production; NA
 Date Published: 1975-03-13

 Avis juridique important|31975D015975/159/EEC: Commission Decision of 25 February 1975 on the reform of agricultural structures in the Federal Republic of Germany in implementation of Title I of Directive No 72/161/EEC (Only the German text is authentic) Official Journal L 066 , 13/03/1975 P. 0022 - 0023COMMISSION DECISION of 25 February 1975 on the reform of agricultural structures in the Federal Republic of Germany in implementation of Title I of Directive No 72/161/EEC (Only the German text is authentic) (75/159/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Directive No 72/161/EEC (1) of 17 April 1972 concerning the provision of socio-economic guidance for and the acquisition of occupational skills by persons engaged in agriculture, and in particular Article 11 (3) thereof; Whereas on 17 October 1974 the Government of the Federal Republic of Germany, acting in pursuance of Article 10 (4) of Directive No 72/161/EEC, notified the following schemes for the provision of socio-economic guidance for the agricultural Community in the various LÃ ¤nder in application of Title I of the said Directive: - Bavaria, scheme of 17 July 1974; - Baden-WÃ ¼rttemberg, scheme of 30 August 1974; - Hessen, scheme of 6 June 1974; - Rhineland-Palatinate, scheme of 20 June 1974; - Saar, scheme of 14 June 1974; - North Rhine-Westphalia, scheme of 21 June 1974; - Lower Saxony, scheme of 5 May 1974; - Schleswig-Holstein, scheme of 26 July 1974; - Hamburg, scheme of 24 June 1974; - Bremen, scheme of 10 July 1974; - Berlin, scheme of 24 April 1974; Whereas under Article 11 (3) of Directive No 72/161/EEC the Commission must decide whether, having regard to the objectives of the said Directive and to the need for a proper connection between the various measures, the provisions notified comply with the Directive and thus satisfy the conditions for financial contribution by the Community; Whereas it is a basic aim of Title I of Directive No 72/161/EEC to enable persons engaged in agriculture, and in particular those persons who must fundamentally alter the nature of their activity, to take decisions on their future occupations and those of their children with full knowledge of the opportunities available and of the consequences of their choice; Whereas to that end the Member States are therefore required: - under Articles 2 (a) and 3 of Directive No 72/161/EEC, to create and develop services providing socio-economic guidance, such services to be either public or expressly appointed and approved for that purpose by Member States, or to create and develop within services already existing special departments for the provision of such guidance; - under Articles 2 (b) and 4, to introduce appropriate basic and advanced training programmes for socio-economic counsellors and to bear the cost of training such counsellors; (1)OJ No L 96, 23.4.1972, p. 15. Whereas under the first indent of Article 12 (2) of Directive No 72/161/EEC the Guidance Section of the EAGGF is to refund to Member States 25 % of a standard amount of 7 500 units of account in respect of each counsellor beginning his duties for the first time and providing socio-economic guidance within the meaning of Article 3 of the Directive; Whereas under the second indent of Article 12 (2) of Directive No 72/161/EEC the Guidance Section of the EAGGF is to refund to Member States 25 % of the cost of training within the meaning of Article 4 of the Directive up to an overall amount of 4 500 units of account for each counsellor trained who provides socio-economic guidance within the meaning of Article 3 of the Directive; Whereas the provisions as to the number, activity and training of the socio-economic counsellors provided for in the LÃ ¤nder, as notified by the Federal Republic of Germany, conform with the objectives of Title I of Directive No 72/161/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the provisions of this Decision are in accordance with the Opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The schemes of the various LÃ ¤nder of the Federal Republic of Germany for the provision of socio-economic guidance for the agricultural Community in the Federal Republic of Germany, as notified by the Government of the said Federal Republic on 17 October 1974, satisfy the conditions for financial contribution from the Community to common measures as referred to in Article 8 of Directive No 72/161/EEC. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 25 February 1975. For the Commission P.J. LARDINOIS Member of the Commission